DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on August 17, 2021.  They have been fully considered but are not deemed to place the claims in condition for allowance.
With respect to the rejection based on prior art, the amendments are sufficient to overcome the cited references.  The rejection is therefore withdrawn.
With respect to the interpretation of the claims based on 35 U.S.C. 112(f), the amendments either necessitate new grounds of rejection under 35 U.S.C. 112(a), or fail to obviate interpretation according to 112(f):

The independent claims have been amended to recite that the power module comprises a circuit.  However, subsequent functional limitations are not explicitly attributed to the claimed circuit (e.g., claim 1, line 7, “the power module is configured to…”), thereby allowing for the interpretation that the power module performs the claimed functions without the use of the claimed circuit, rendering its inclusion superfluous.  This interpretation would therefore not obviate 112(f) interpretation since it attributes the claimed shutdown procedure functions to the non-structural power module.  
Even if the claimed circuit were understood as performing the shutdown procedure, the specification fails to disclose that the power module comprises a circuit capable of performing the claimed shutdown procedures.  The [para. 0026: ammeter circuitry], but it fails to disclose that this circuitry also performs the shutdown procedure.  The specification fails to attribute the performance of the shutdown procedure to any specific circuitry, instead describing either the power module or line module as performing these steps without reference to any specific circuitry or other structures that would be capable of performing the shutdown procedure. 
The amendment that limits the controller as being “hardware, software, or a combination thereof” fails to obviate interpretation according to 112(f) because it fails to recite structure capable of performing the claimed functions.  The new language is clearly generic and non-specific, nor is it explicitly structural since software per se, apart from embodiments explicitly directed towards instructions stored on a non-transitory medium or processors configured to perform the recited functions, is non-structural.    

Consequently, the rejections predicated on a 112(f) interpretation are also maintained.
With respect to the rejection based on 35 U.S.C. 112(a) due to lack of adequate written description, the amendments and arguments do not substantively address the rejection.  The amendments employ alternative language that does not change the substance of what is being claimed, while the arguments merely indicate that the amendments are sufficient to overcome the rejection.  The rejection is therefore maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

power module in claims 1-18,
controller in claims 8, 9, and 11-18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-18 are rejected because they invoke 35 U.S.C. 112(f), but the specification fails to provide adequate written description of specific structures corresponding to the claimed power module and a controller.  The specification discloses a power module 180 in Fig. 1.2 and a controller 124 in Fig. 1.1.  However, it fails to provide any written description of the structure for these components.  They are disclosed at a high level of generality, without regards to specific structural components, and primarily with respect to the functions they execute.  Fig. 1.2 shows a current threshold and shutdown voltage within power module 180, but these are clearly numerical data and non-structural.  Paragraph 0028 teaches that the controller may be “implemented in software, hardware, or any combination of hardware and software”, but this is also insufficient description of structure because it is highly generic.  Nor does the specification provide teaching that the power module and/or controller are processors that are programmed by algorithms disclosed in the specification.
Claims 1-20 are also rejected for lacking support in the originally filed specification because the features are either not taught as claimed, or they conflict with the disclosed invention.  Claim 1 recites:
A line module for use in a network device, the line module comprising: 
a plurality of circuits; and 
a power module connected to the plurality of circuits, and to a first Power Distribution Unit (PDU) and a second PDU, wherein the first PDU and the second PDU provide power distribution by different feeds, 
wherein the power module is configured to initiate a shutdown procedure in response to an occurrence of one or more of i) a current drawn from any feed equals or exceeds an allocated first current threshold of a respective feed, and ii) an aggregate current drawn from all feeds equal or exceeds a second current threshold.

The specification fails to disclose that the power module performs the functions in the manner claimed.  The claim language indicates that a shutdown may be initiated based on the second condition ii without necessarily requiring the first condition i (e.g., “initiate a shutdown procedure in response to an occurrence of one or more of…”).  However, the specification fails both conditions i and ii must be satisfied in order to trigger a shutdown, thereby conflicting with the claim language which only requires “one or more” of condition i and ii to be true.  Furthermore, the specification teaches that the shutdown is triggered in a worst-case scenario when the maximum aggregate current exceeds the maximum current rating and only a single feed is active [para. 0035].  In fact, the specification specifically teaches that there are circumstances in which the aggregate current may exceed the maximum current rating without shutting down [para. 0034: “Accordingly, even though the PDUs have a maximum current rating (e.g., 60 A), it is still feasible to operate line modules with a maximum aggregate current that exceeds the maximum current rating.”].
Additionally, the specification teaches that the aggregate current calculations and comparisons are performed by the controller, which Fig. 1 shows as being separate from the power module and external to the line module.  This conflicts with the claims, as they indicate that the aggregate current calculations and comparisons are performed by the power module and are recited within the context of functions carried out by the line module (e.g., claim 1, “a line module comprising…”).
In addition to these reasons, claims 11-18 are also rejected because they recite features of the network device in a manner that conflicts with the disclosure.  Claim 11 recites a network device comprising a controller, one or more line modules, and a power module.  The claim language may be construed as reciting a power module that is separate from the one or more [Fig. 1.2].

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Claims 1-18 recite a power module and a controller.  The specification discloses a power module 180 in Fig. 1.2 and a controller 124 in Fig. 1.1.  However, it fails to provide any written description of the structure for these components.  They are disclosed at a high level of generality, without regards to specific structural components, and primarily with respect to the functions they execute.  Fig. 1.2 shows a current threshold and shutdown voltage within power module 180, but these are clearly numerical data and non-structural.  Paragraph 0028 teaches that the controller may be “implemented in software, hardware, or any combination of hardware and software”, but this is also insufficient description of structure because it is highly generic.  Nor does the specification provide teaching that the power module and/or controller are processors that are programmed by algorithms disclosed in the specification.  Therefore, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov